McMurray, Chief Judge.
The Supreme Court of Georgia in State v. Ball, 251 Ga. 840 (310 SE2d 516) having reversed our judgment of reversal as found in Ball v. State, 167 Ga. App. 546 (306 SE2d 353), the judgment of the Supreme Court is made the judgment of this court, and the judgment of the trial court is affirmed.

Judgment affirmed.


Shulman, P. J., and Birdsong, J., concur.

Herbert T. Hutto, for appellant.
Harry N. Gordon, District Attorney, B. Thomas Cook, Assistant District Attorney, for appellee.